It is well established, that a receiver, executor or trustee, has the right to defray, out of the trust fund in his hands, expenses necessary for its protection, and where a debtor to the estate is employed to perform necessary services for its benefit, we see no objection to the trustee or receiver applying to the payment of the expense thus incurred the demand which he, as receiver or trustee, had against the person employed. The same result could be accomplished by paying the party for his services and immediately taking back the money so paid in satisfaction of the debt due to the estate. This would seem an idle ceremony. In either case the true point of inquiry would be the propriety andbona fides of the expenditure and the reasonableness of the amount paid.
The judgment should be reversed and a new trial ordered, with costs to abide the event.
All concur.
Judgment reversed. *Page 475